                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 WILLIAM K.1,                                          Case No. 3:18-cv-00200-SI

                 Plaintiff,                            OPINION AND ORDER

           v.

 NANCY A. BERRYHILL, Deputy
 Commissioner for Operations, performing the
 duties and functions not reserved to the
 Commissioner of Social Security,

                 Defendant.


Merrill Schneider, SCHNEIDER KERR & ROBICHAUX, P.O. Box 14490, Portland, OR 97293. Of
Attorneys for Plaintiff.

Billy J. Williams, United States Attorney, and Renata Gowie, Assistant United States Attorney,
UNITED STATES ATTORNEY’S OFFICE, 1000 S.W. Third Avenue, Suite 600, Portland, OR 97204;
Joseph J. Langkamer, Special Assistant United States Attorney, OFFICE OF GENERAL COUNSEL,
Social Security Administration, 701 Fifth Avenue, Suite 2900 M/S 221A, Seattle, WA 98104. Of
Attorneys for Defendant.

Michael H. Simon, District Judge.




       1
         In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party in this case. Where applicable, this opinion uses the same
designation for a non-governmental party’s immediate family member.

PAGE 1 – OPINION AND ORDER
       William Edward K. (“Plaintiff”) seeks judicial review of the final decision of the

Commissioner of the Social Security Administration (“Commissioner”) denying Plaintiff’s

application Supplemental Security Income (“SSI”) under Title XVI of the Social Security Act.

For the following reasons, the Commissioner’s decision is AFFIRMED

                                   STANDARD OF REVIEW

       The district court must affirm the Commissioner’s decision if it is based on the proper

legal standards and the findings are supported by substantial evidence. 42 U.S.C. § 405(g); see

also Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989). “Substantial evidence” means

“more than a mere scintilla but less than a preponderance.” Bray v. Comm’r of Soc. Sec.

Admin., 554 F.3d 1219, 1222 (9th Cir. 2009) (quoting Andrews v. Shalala, 53 F.3d 1035, 1039

(9th Cir. 1995)). It means “such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Id. (quoting Andrews, 53 F.3d at 1039).

       Where the evidence is susceptible to more than one rational interpretation, the

Commissioner’s conclusion must be upheld. Burch v. Barnhart, 400 F.3d 676, 679 (9th

Cir. 2005). Variable interpretations of the evidence are insignificant if the Commissioner’s

interpretation is a rational reading of the record, and this Court may not substitute its judgment

for that of the Commissioner. See Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193,

1196 (9th Cir. 2004). “[A] reviewing court must consider the entire record as a whole and may

not affirm simply by isolating a specific quantum of supporting evidence.” Orn v. Astrue, 495

F.3d 625, 630 (9th Cir. 2007) (quoting Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th

Cir. 2006) (quotation marks omitted)). A reviewing court, however, may not affirm the

Commissioner on a ground upon which the Commissioner did not rely. Id.; see also Bray, 554

F.3d at 1226.



PAGE 2 – OPINION AND ORDER
                                         BACKGROUND

A. Plaintiff’s Application

       Plaintiff protectively filed an application for SSI on February, 24, 2014, alleging

disability beginning on November 30, 2002, but Plaintiff later amended his alleged onset date to

January 1, 2013. AR 21, 41. Plaintiff was born on May 14, 1961, and he was 52 years old as of

the alleged disability onset date for SSI. AR 31, 194. He alleges disability due to chronic

obstructive pulmonary disease (“COPD”), arthritis in his hips, spine surgery of the neck, tendon

surgery of the right shoulder, and hernia surgery. AR 23, 41. The Commissioner denied his

application initially and upon reconsideration. AR 100, 109. Thereafter, Plaintiff requested a

hearing before an Administrative Law Judge (“ALJ”). Id. The ALJ found Plaintiff not disabled

prior to January 11, 2016, but found that Plaintiff became disabled on that date and continued to

be disabled through the date of the decision. AR 31-32 The Appeals Council denied Plaintiff’s

request for review, making the ALJ’s decision the final decision of the Commissioner. AR 12.

Plaintiff seeks judicial review of that decision.

B. The Sequential Analysis

       A claimant is disabled if he or she is unable to “engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which . . . has lasted or

can be expected to last for a continuous period of not less than 12 months[.]” 42 U.S.C.

§ 423(d)(1)(A). “Social Security Regulations set out a five-step sequential process for

determining whether an applicant is disabled within the meaning of the Social Security Act.”

Keyser v. Comm’r Soc. Sec. Admin., 648 F.3d 721, 724 (9th Cir. 2011); see also 20 C.F.R.

§§ 404.1520 (DIB), 416.920 (SSI); Bowen v. Yuckert, 482 U.S. 137, 140 (1987). Each step is

potentially dispositive. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The five-step sequential

process asks the following series of questions:

PAGE 3 – OPINION AND ORDER
     1.   Is the claimant performing “substantial gainful activity?” 20 C.F.R.
          §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). This activity is work involving
          significant mental or physical duties done or intended to be done for pay
          or profit. 20 C.F.R. §§ 404.1510, 416.910. If the claimant is performing
          such work, she is not disabled within the meaning of the Act. 20 C.F.R.
          §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). If the claimant is not performing
          substantial gainful activity, the analysis proceeds to step two.

     2.   Is the claimant’s impairment “severe” under the Commissioner’s
          regulations? 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). An
          impairment or combination of impairments is “severe” if it significantly
          limits the claimant’s physical or mental ability to do basic work activities.
          20 C.F.R. §§ 404.1521(a), 416.921(a). Unless expected to result in death,
          this impairment must have lasted or be expected to last for a continuous
          period of at least 12 months. 20 C.F.R. §§ 404.1509, 416.909. If the
          claimant does not have a severe impairment, the analysis ends. 20 C.F.R.
          §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If the claimant has a severe
          impairment, the analysis proceeds to step three.

     3.   Does the claimant’s severe impairment “meet or equal” one or more of the
          impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1? If so,
          then the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(iii),
          416.920(a)(4)(iii). If the impairment does not meet or equal one or more of
          the listed impairments, the analysis continues. At that point, the ALJ must
          evaluate medical and other relevant evidence to assess and determine the
          claimant’s “residual functional capacity” (“RFC”). This is an assessment
          of work-related activities that the claimant may still perform on a regular
          and continuing basis, despite any limitations imposed by his or her
          impairments. 20 C.F.R. §§ 404.1520(e), 404.1545(b)-(c), 416.920(e),
          416.945(b)-(c). After the ALJ determines the claimant’s RFC, the analysis
          proceeds to step four.

     4.   Can the claimant perform his or her “past relevant work” with this RFC
          assessment? If so, then the claimant is not disabled. 20 C.F.R.
          §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). If the claimant cannot perform
          his or her past relevant work, the analysis proceeds to step five.

     5.   Considering the claimant’s RFC and age, education, and work experience,
          is the claimant able to make an adjustment to other work that exists in
          significant numbers in the national economy? If so, then the claimant is
          not disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v),
          404.1560(c), 416.960(c). If the claimant cannot perform such work, he or
          she is disabled. Id.
PAGE 4 – OPINION AND ORDER
See also Bustamante v. Massanari, 262 F.3d 949, 954 (9th Cir. 2001).

       The claimant bears the burden of proof at steps one through four. Id. at 953; see also

Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999); Yuckert, 482 U.S. at 140-41. The

Commissioner bears the burden of proof at step five. Tackett, 180 F.3d at 1100. At step five, the

Commissioner must show that the claimant can perform other work that exists in significant

numbers in the national economy, “taking into consideration the claimant’s residual functional

capacity, age, education, and work experience.” Id.; see also 20 C.F.R. §§ 404.1566, 416.966

(describing “work which exists in the national economy”). If the Commissioner fails to meet this

burden, the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). If, however,

the Commissioner proves that the claimant is able to perform other work existing in significant

numbers in the national economy, the claimant is not disabled. Bustamante, 262 F.3d at 953-54;

Tackett, 180 F.3d at 1099.

C. The ALJ’s Decision

       At the first step of the sequential analysis, the ALJ found that the Plaintiff had not

engaged in substantial gainful activity since the alleged onset date. AR 23. At the second step of

the sequential analysis, the ALJ determined that the Plaintiff had the following severe

impairments: degenerative disc disease- status post fusion, osteoarthritis of the hips, and COPD.

AR 23. The ALJ concluded that Plaintiff’s hypertension, history of hernia, status-post right

shoulder surgery, gastro-esophageal reflux disease, and hypothyroidism were non-severe

impairments. AR 23. At step three, the ALJ found that prior to January 11, 2016, the date the

Plaintiff became disabled, the Plaintiff did not have an impairment or combination of

impairments that meets or medically equals the severity of the listed impairments in 20 C.F.R.

Part 404. AR 24.



PAGE 5 – OPINION AND ORDER
       Between steps three and four, the ALJ determined that prior to January 11, 2016, the

Plaintiff had the residual functional capacity to perform light work, as defined in 20 C.F.R.

Part 416.1520(d), except he could:

               occasionally climb ramps and stairs; never climb ladders, ropes, or
               scaffolds; occasionally stoop, crouch, and crawl; frequently kneel;
               avoid concentrated exposure to atmospheric conditions; and never
               work in unprotected heights, with moving mechanical parts, or
               operate a motor vehicle.

AR 25. At step four, the ALJ found that the Plaintiff was unable to perform any past relevant

work. AR 29. At step five, the ALJ found that prior to January 11, 2016, there were jobs that

existed in significant numbers in the national economy that Plaintiff could perform, including

mail sorter, office helper, and rental clerk. AR 29-30. The ALJ then returned to step three and

determined that Plaintiff became disabled on January 11, 2016. The ALJ determined that, as of

January 11, 2016, the severity of Plaintiff’s medical conditions met the listing criteria of Listing

3.02A of 20 C.F.R. Part 404, Subpart P. AR 30-31

                                          DISCUSSION

       Plaintiff argues that the ALJ’s decision finding Plaintiff not disabled before January 11,

2016 was not supported by substantial evidence. Specifically, Plaintiff assigns error to the ALJ’s

decision to give little weight to the findings of consultative examiner Dr. Tatsuro Ogisu.2

       Dr. Ogisu performed a consultative examination of Plaintiff on August 12, 2014.

AR 469-73. Dr. Ogisu did not have access to Plaintiff’s entire medical file, and though he noted

that MRI studies had been done of Plaintiff, the only pertinent records provided to Dr. Ogisu



       2
          In Plaintiff’s opening brief, he also assigned error to the ALJ’s determination that
Plaintiff’s spine impairment did not meet one of the listed criteria in 20 C.F.R. Part 404. In
Plaintiff’s reply brief, however, he concedes that the evidence does not support a finding that his
spine impairment met a listed requirement and withdraws that claim of error.

PAGE 6 – OPINION AND ORDER
were x-rays of Plaintiff’s sacroiliac joints and pelvis from 2012. Dr. Ogisu determined that

Plaintiff could sit for four hours per eight-hour day, could stand for two hours per day, and could

occasionally lift and carry up to ten pounds and frequently lift and carry up to five pounds and

could reach overhead bilaterally only occasionally but could frequently reach all other directions.

       The ALJ generally will give more weight to opinions from treating sources, because they

have treated the claimant over a period of time and “bring a unique perspective to the medical

evidence that cannot be obtained from the objective medical findings alone” or from one-time

evaluations performed by consulting physicians. 20 C.F.R. §§ 404.1527(c), 416.927(c)(2). If a

treating physician’s medical opinion is not inconsistent with other evidence in the record and is

supported by medical findings, the treating physician’s opinion should be given controlling

weight. See Holohan v. Masasnari, 246 F.3d 1195, 1202 (9th Cir. 2001). In the hierarchy of

medical evidence, the opinion of a treating physician is entitled to greater weight than that of an

examining physician, which in turn is entitled to greater weight than that of a non-examining

physician. Garrison, v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014).

       The ALJ serves as “the final arbiter with respect to resolving ambiguities in the medical

evidence.” Tommasetti v. Astrue, 533 F.3d 1035, 1041-42 (9th Cir. 2008). In that capacity, the

ALJ is responsible for making credibility determinations, resolving conflicts in the medical

evidence, and resolving ambiguities.” Vazquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009).

“Where the treating doctor’s opinion is not contradicted by another doctor, it may be rejected

only for ‘clear and convincing’ reasons.” Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). If,

however, “a treating or examining doctor’s opinion is contradicted by another doctor’s opinion,

an ALJ may reject it by providing specific and legitimate reasons that are supported by

substantial evidence.” Garrison, 759 F.3d at 1012 (quoting Ryan v. Comm’r of Soc. Sec., 528



PAGE 7 – OPINION AND ORDER
F.3d 1194, 1198 (9th Cir. 2008)). The ALJ can satisfy the substantial evidence requirement by

“setting out a detailed and thorough summary of the facts and conflicting clinical evidence,

stating his interpretation thereof, and making findings.” Id.

       The ALJ gave little weight to the opinion of consultative medical examiner Dr. Ogisu.

During the examination by Dr. Ogisu, the doctor noted that Plaintiff was anxious and “there was

some overreaction and effort was decreased occasionally.” AR 470. Furthermore, Dr. Ogisu

noted that Plaintiff was slow to get on and off the exam table. Id. Dr. Ogisu’s findings relied

heavily on Plaintiff’s subjective complaints in part because Dr. Ogisu did not have access to

Plaintiff’s entire medical record.

       Dr. Ogisu’s opinion was contradicted by the opinions of Dr. Kehrli and Dr. Brown.

Dr. Kehrli, a State agency medical consultant who reviewed Plaintiff’s record only nine days

after Dr. Ogis’s examination of Plaintiff, opined that Plaintiff could occasionally lift, carry, push,

and pull twenty pounds; could frequently lift, carry, push, and pull ten pounds; stand or walk six

hours in an eight-hour day; and sit more than six hours in an eight hour day. AR 28. By contrast,

Dr. Ogisu opined that Plaintiff was only able to sit four hours per day, stand at least two hours

per day but not more than four hours, walk at least two but not more than four hours per day. On

January 28, 2015, State agency medical consultant Dr. Brown affirmed the opinion of Dr. Kehrli,

not Dr. Ogisu. AR 80-82, 94-96.

       The ALJ also found that Dr. Ogisu’s opinion was inconsistent with the objective medical

evidence. In July 2013, February 2014, and October 2015, doctors examining Plaintiff found that

his neurological system was negative for weakness and his musculoskeletal system was normal.

AR 334, 363, 653. In May 2013, Plaintiff denied weakness and had a normal range of motion in

his musculoskeletal system and no abnormalities in his neurological system. AR 314. In October



PAGE 8 – OPINION AND ORDER
2015, Plaintiff reported no back pain and had normal range of motion in his neck. AR 653. Only

Dr. Ogisu’s opinion found abnormalities in his neurological and musculoskeletal system.

       The ALJ provided specific and legitimate reasons for giving little weight to the medical

opinion of Dr. Ogisu. Dr. Ogisu’s opinion was contradicted by both Dr. Brown and Dr. Kehrli,

was inconsistent with the objective medical evidence, and relied heavily on Plaintiff’s subjective

complaints, which Dr. Ogisu noted were being somewhat amplified.

                                        CONCLUSION

       The Commissioner’s decision that Plaintiff was not disabled prior to January 11, 2016 is

AFFIRMED.

       IT IS SO ORDERED.

       DATED this 12th day of February, 2019.

                                                     /s/ Michael H. Simon
                                                     Michael H. Simon
                                                     United States District Judge




PAGE 9 – OPINION AND ORDER
